Citation Nr: 9910507	
Decision Date: 04/15/99    Archive Date: 04/29/99

DOCKET NO.  95-15 206	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for bilateral flat 
feet.

2.  Entitlement to service connection for peripheral vascular 
disease, to include as secondary to flat feet.


REPRESENTATION

Appellant represented by:	Sandra E. Booth, Attorney


ATTORNEY FOR THE BOARD

T. K. Tierney, Counsel



INTRODUCTION

The veteran served on active duty from July 1943 to December 
1945.

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from a June 1994 rating action by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Denver, Colorado, which denied entitlement to service 
connection for bilateral flat feet and peripheral vascular 
disease.  In April 1997, the Board rendered a decision 
denying service connection for bilateral flat feet and 
peripheral vascular disease on the basis that the claims were 
not well grounded.  The veteran appealed the decision to the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (Court).  In October 1998, the Court granted a joint 
motion for remand promulgated by the veteran and the 
Secretary of the VA (Secretary), through their respective 
counsels, vacated the Board decision, and remanded the matter 
for further proceedings specified in the joint motion for 
remand.


REMAND

In the joint motion for remand, the Secretary concedes that 
the claim for service connection for flat feet is a well-
grounded claim based on the lay statements offered by the 
veteran, his wife, and his former fellow servicemembers.  See 
Savage v. Gober, 10 Vet. App. 488, 496-498 (1997); Falzone v. 
Brown, 8 Vet. App. 398, 406 (1995) (citing Harvey v. Brown, 6 
Vet. App. 390, 393 (1994)).  Accordingly, the VA's statutory 
duty to assist the veteran in developing his claim is 
applicable.  38 U.S.C.A. § 5107(a) (West 1991).  

The evidence of record demonstrates that the RO attempted to 
obtain the veteran's service medical records and was informed 
by the National Personnel Records Center (NPRC) in 1994 that 
the veteran's service medical records were not available and 
presumed destroyed in a fire at that facility in 1973.  NPRC 
requested that NA Form 13055 be completed and returned to it.  
The veteran filled out and signed at least one NA Form 13055, 
which was sent to NPRC in June 1995.  In September 1995, NPRC 
responded that the sick reports of the 974th Engineering 
Maintenance Company for the period from September 1, 1943, 
through February 7, 1944, had been searched and there were no 
remarks found pertaining to the veteran.  It was further 
noted that NPRC could only search alternate sources while the 
veteran was on active duty.  Regardless, in the joint motion 
for remand, the parties agreed that the VA's duty to assist 
requires an additional request to NPRC to conduct another 
search for the veteran's service medical records, including 
the sick reports of the 974th Engineering maintenance Company 
from February 1944 through December 28, 1945.  

In addition, the parties agreed in the joint motion for 
remand that the duty to assist requires that the VA conduct a 
VA examination to determine whether there is an etiologic 
relationship between the veteran's current disability and a 
condition during service.  A VA examination was conducted in 
September 1993.  However, the VA examiner did not provide an 
opinion as to whether there was such an etiologic 
relationship.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should contact NPRC, providing 
that organization with all relevant 
information, and request that another 
search be conducted to try to locate the 
veteran's service medical records.  In 
addition, NPRC should be requested to 
conduct another search for any sick 
reports of the 974th Engineering 
Maintenance Company concerning treatment 
of the veteran during the period from 
February 1944 through December 28, 1945.

The veteran and his representative should 
be given the opportunity to submit 
additional evidence and argument on the 
questions at issue.

2.  After the above has been completed to 
the extent possible, the RO should make 
arrangements for the veteran to be 
scheduled for an examination of his feet 
by a podiatrist and an examination of his 
lower extremities by a peripheral 
vascular specialist.  The veteran's 
claims file must be made available to the 
examiners to review.  The examiners 
should note on the examination report 
whether the veteran's claims file and 
other medical records were reviewed.  All 
appropriate tests and studies should be 
completed.  

The orthopedic examiner is requested to 
render an opinion as to the etiology of 
the veteran's flat feet, and note whether 
it is as likely as not that the veteran's 
flat feet had their onset in service or 
are otherwise related to service.  

The peripheral vascular examiner is 
requested to render an opinion as to the 
etiology of the veteran's peripheral 
vascular disease, and note whether it as 
likely as not had its onset in service or 
is otherwise related to service, or was 
caused by or aggravated by the veteran's 
flat feet.

Reasons and bases for all conclusions 
should be set forth.

3.  After the above has been completed, 
to the extent possible, the RO should 
review the record and readjudicate the 
issues on appeal.  If the benefits sought 
on appeal remain denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.



		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals










